Citation Nr: 1640521	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hiatal hernia, with gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 2004 to June 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was previously represented by the North Carolina Division of Veterans Affairs.  In September 2011, the Veteran submitted a power of attorney in favor of The American Legion.  In July 2014, the Veteran indicated she was represented by the North Carolina Division of Veterans Affairs.  In July 2016, the Board sent a letter to the Veteran asking her to clarify her intended representative.  The letter indicated that if no response was received within 30 days, the Board would continue appellate review with The American Legion as the Veteran's representative.  The Veteran did not submit a response.  Accordingly, the Board finds that she is represented by The American Legion.  

This appeal was most recently before the Board in August 2012, when it was remanded to afford the Veteran a Travel Board hearing.  The requested hearing was scheduled for July 2014, but the Veteran failed to appear.  In a July 2014 statement, the Veteran indicated that she was unable to attend the hearing, but was submitting additional medical evidence to be forwarded to the Board for adjudication.   

The record before the Board consists of paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds that further development is required before the claims on appeal are adjudicated.  

Shortly after filing her April 2008 claim for entitlement to service connection for hiatal hernia with GERD and service connection for bilateral plantar fasciitis, the Veteran was afforded a VA examination in August 2008.  At the time of the August 2008 VA examination, the examiner noted the Veteran's hiatal hernia with GERD symptoms included pyrosis, substernal pain, and regurgitation, without symptoms of dysphagia, nausea, vomiting, melena, or hematemesis.  In the August 2009 notice of disagreement, the Veteran indicated that her symptoms included nausea, heartburn, weight loss, a burning sensation in the ears, and chest stiffening.  In the August 2010 VA Form 9, the Veteran stated that the medication used to treat her digestive symptoms was not effective.  With respect to the Veteran's bilateral plantar fasciitis, at the time of the August 2008 VA examination she reported intermittent shooting and throbbing pain that occurred twice a week, and lasted 10 to 30 minutes.  The examiner noted redness in the arch and dorsum of the feet, but found that there was no weakness, stiffness, swelling, or heat.  The Veteran reported a fair response to the medication used to treat the symptoms of her bilateral plantar fasciitis.  In the August 2009 notice of disagreement, the Veteran reported stiffness, sharp shooting pain, swelling, numbness, and tightening.  The Veteran also explained that shoe inserts and over the counter medication were not alleviating her symptoms.  In the August 2010 VA Form 9, the Veteran indicated that she wanted another examination due to swelling, redness, and numbness in her feet.  

Almost eight years have passed since the last VA examination.  Additionally, as discussed above, the Veteran reported worsening symptoms related to the disabilities on appeal.  Where a veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, new VA examinations are required to determine the current disability level for the Veteran's digestive and feet disabilities.   

While on remand, the RO or the Appeals Management Center (AMC) should obtain all outstanding medical records pertinent to these claims.



Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain all outstanding VA and private medical evidence pertinent to the claims being remanded. 

2.  Thereafter, afford the Veteran a VA examination(s) by an examiner(s) with the sufficient expertise to ascertain the current severity and manifestations of the service-connected hiatal hernia with GERD, and bilateral plantar fasciitis.  All pertinent evidence should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


